ORDER
PER CURIAM.
Patrick Cooper (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his 29.15 motion for post-conviction relief because his trial counsel was ineffective for failing to: (1) investigate and call the brother and sister of the victim; and (2) call C.R.H. and the Divi*537sion of Family Services caseworker who had investigated allegations made by the victim against C.R.H.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).